O’NIELL, J.,
dissents for the reasons stated in the original opinions and for the further reasons now handed down. See 78 South. 767.
Modification of Judgment.
PER CURIAM.
The plaintiffs, Paul W. Maloney and others, and the firm of Willard *529& Eiseman, one of the defendants, have by written motions, in effect, consented that our decree be amended. The former pray that we expressly mention therein the fact that the judgment of the lower court condemning them to pay to Willard & Eiseman the sum of $1,050 is reversed, and the latter, on the contrary prays that the affirmance of that judgment he expressly stated. Considering that the amendment prayed for cannot injuriously affect the rights of Asehaffenburg, the other defendant, and that it only seeks to remove an apparent ambiguity, therefore, with a view of making our said decree more explicit and clear, it is ordered that, without granting another rehearing, it he amended and restated.as follows:
It is ordered that the judgment appealed from be set aside, avoided, and annulled, and that the suit of plaintiffs be dismissed as in case of nonsuit, at their costs in both courts.
O’NIELL, J., dissents.